Van Brunt, J.
The appeal from the order of April 17th, 1882, appointing two additional referees, now comes before this court to be determined upon the merits, and the question involved in this appeal is whether or not the Special Term, in granting the motion for additional referees, improperly exercised its discretion.
The motion is entirely founded upon an expression of opinion contained in an opinion of the learned Chief Justice, handed down upon the decision of an appeal from the order appointing a referee in place of a deceased referee.
The papers in this case show that upon the application for the first order of reference in this case, after the reversal by the Court of Appeals, it was urged upon the part of the city that three referees should be appointed, and that the court granted the reference, appointing one referee, which order was affirmed by the General Term of this court and by the Court of Appeals. It further appears that, when an application was made to the learned Chief Justice to appoint a referee in the place of Judge Leonard, the same application to appoint three referees was made to him, and as the result of such application, one referee, Mr. Bloomfield, was appointed in the place and stead of Judge Leonard. ■ Subsequently, Mr. Bloomfield having *365died, a motion was made to appoint a referee in his place, and Mr. Wakeman was thereupon appointed, from whose appointment an appeal was taken to the General Term, and upon the affirmance of the order, the language above referred to was used by the learned Chief Justice in his opinion.
The case having been noticed for trial before Mr. Wake-man, and having been opened before him, this application was made upon the part of the city, founded upon the above expression of opinion, to increase the number of referees, which was granted, and from that order this appeal is taken.
. Under the circumstances above set forth, it seems to me that the appointment of the additional referees was an improper exercise of power upon the part of the Special Term.
The question as to the appointment of additional referees had been up before various judges of the Special Term, and in every case an order was made to a single referee.
No suggestion was made to any General Term that there was error in this action of the Special Term, until it was suggested at the General Term upon the appeal from the order appointing Mr. Wakeman.
The case had gone too far to justify the Special Term in interfering with the order of reference, or in interfering with the reference of the case to a single referee, unless some new additional and controlling facts were disclosed upon the moving papers.
Every circumstance of the case was precisely the same as it existed when the refusal upon previous occasions to refer to three referees had occurred, and it is not claimed that any change in the condition of affairs had taken place.
Where an order of reference is made, where it is appealed from and affirmed by the General Term (and if it was error upon the part of the Special Term to have refused the application under the circumstances of the case to appoint three referees, it was competent for the General Term to reverse the order upon that ground), and is also affirmed in *366the Court of Appeals, it should require some cogent reason, of which this case is entirely barren, for interfering with or changing the order.
I am of the opinion, therefore, that it was too late for the Special Term, in its discretion, to interfere with this order of reference, after the same had been affirmed by the General Term and Court of Appeals, unless some new facts were shown upon the record requiring such interference.
The order appealed from should be reversed, with costs.